UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14F-1 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14f-1 THEREUNDER Commission File Number: 000-51232 VALLEY HIGH MINING COMPANY (Name of Registrant) Nevada 68-0582275 (State of Incorporation) (IRS Employer Identification Number) 4ewberry Hill Road, Suite 202 Silverdale, WA 98383 (Address of Principal Executive Offices) (360) 536-4500 (Registrant's Telephone Number) WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUIRED NOT TO SEND US A PROXY Valley High Mining Company INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1f-1 THEREUNDER Notice of Proposed Change in the Majority of the Board of Directors INTRODUCTION This Information Statement is being furnished to all holders of record of common stock of Valley High Mining Company (the “Company”) at the close of business on March 7, 2014, in accordance with the requirements of Section 14(f) of the Securities Exchange Act of 1934, as amended, and Rule 14f-1 under that Act, prior to effecting a change in majority of the Company's directors other than by a meeting of stockholders. The change in the majority of directors and the appointment of a new member to the board of directors (the “Board”) of the Company is expected to take place no earlier than 10 days after the date this information statement is filed with the Securities and Exchange Commission (the “SEC”) and transmitted to our stockholders in accordance with Rule 14f-1. This Information Statement is being mailed to the stockholders on or about March 11, 2014. NO VOTE OR OTHER ACTION BY THE COMPANY'S STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT. PROXIES ARE NOT BEING SOLICITED. On December 23, 2013, Coron Capital, LLC (the “Seller”), our majority shareholder, entered into a Regulation S Stock Purchase Agreement with (the “Purchase Agreement”) with 33 Ltd. (the “Purchaser”), pursuant to which the Seller sold to the Purchaser 15,000,000 shares of common stock, par value $0.001 per share, of the Company (the “Common Stock”) for a total purchase price of $560,000. The transaction under the Purchase Agreement was closed and consummated on January 27, 2014. In connection with Purchase Agreement, effective on January 27, 2014, Mr. William M. Wright, III was appointed as the Company’s new Chief Executive Officer, President, Chief Financial Officer, Secretary and Treasurer.As a result, Mr. Andrew I. Telsey no longer serves as our Chief Executive Officer, President, Chief Financial Officer, Secretary or Treasurer. Mr. Wright’s appointment to the officer positions was effective on January 27, 2014 and his appointment as a director of the Company will be effective 10 days after the mailing of this Information Statement on Schedule 14f-1 to the Company’s shareholders (the “Effective Date”).Mr. Wright will hold such positions until the next annual meeting of our shareholders or Board, as applicable, his resignation, removal or death, whichever occurs first. VOTING SECURITIES As of the date of this Information Statement, the authorized capital stock of the Company consisted of 50,000,000 shares of Common Stock, of which 16,951,886 shares are outstanding.Each share of Common Stock is entitled to one vote with respect to all matters to be acted on by the stockholders. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding the beneficial ownership of the Company's Common Stock immediately prior to January 27, 2014, the date when the Purchase Agreement was closed by (i) each stockholder known by the Company to be the beneficial owner of more than 5% of the Company's Common Stock and (ii) by the directors and executive officers of the Company. The person or company named in the table has sole voting and investment power with respect to the shares beneficially owned. Name and Address of Beneficial Owner Amount, Nature and Percentage of Beneficial Ownership (1) Coron Capital, LLC % 2435 Scenic Drive Salt Lake City, Utah 84109 Andrew Telsey (2) % 6538 Collins Avenue, Suite 476 Miami, Florida 33141 All Directors and Officers, as a Group 170,000 % (1)Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Beneficial ownership also includes shares of stock subject to options and warrants currently exercisable or exercisable within 60 days of the date of this table. Applicable percentages are based on 16,951,886 shares of our Common Stock outstanding as of the date of this table. (2) Mr. Telsey was our director and officer. (3) This total does not include shares issuable upon exercise of an option for 171,231 shares of common stock, of which all have vested. 1 The following table sets forth certain information regarding the beneficial ownership of the Company's Common Stock after giving effect to the Purchase Agreement and as of the Effective Date by (i) each stockholder known by the Company to be the beneficial owner of more than 5% of the Company's Common Stock and (ii) by the directors and executive officers of the Company. The person or company named in the table has sole voting and investment power with respect to the shares beneficially owned. Name and Address of Beneficial Owner(1) Amount, Nature and Percentage of Beneficial Ownership (2) William M. Wright, III 0 0 % All Directors and Officers, as a Group 0 0 % 33, Ltd. New Venture House, 3 Mill Creek Road, 3rd Fl, Pembroke, Bermuda, HM05 % (1) The address for the officer and director of the Company is c/o Valley High Mining Company at 4ewberry Hill Road, Suite 202 Silverdale, WA 98383. (2)Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Beneficial ownership also includes shares of stock subject to options and warrants currently exercisable or exercisable within 60 days of the date of this table. Applicable percentages are based on 16,951,886 shares of our Common Stock outstanding as of the date of this table. CHANGE OF CONTROL In connection with the closing of the Purchase Agreement, there was a change in control of the Company. Following the expiration of the ten day period in accordance with Section 14(f) of the Securities Exchange Act of 1934, as amended, the Board will be comprised solely of Mr. William M. Wright. In time additional directors may be appointed/elected. DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth the names and ages of, and position or positions held by our officer and director prior to the appointment of the new officer and director. Name Age Position Term of Office Andrew I. Telsey 60 Chief Executive Officer, October 31, 2012 through March 2014 as Director; President, Secretary, Treasurer Chairman of the Board October 31, 2012 to January 27, 2014 as Chief Executive Officer, President, Secretary and Treasurer The following describes the business experience of the director and executive officer prior to his replacement: Andrew I. Telseyis an attorney licensed to practice law in the State of Colorado since 1980.Since 1984 Mr. Telsey has been President and sole shareholder of Andrew I. Telsey, P.C., Centennial, Colorado, a law firm emphasizing securities law, business transactions, mergers and acquisitions and general corporate matters.Mr. Telsey received a Juris Doctor degree from Syracuse University College of Law in 1979 and a Bachelor of Arts degree from Ithaca College in 1975. 2 Set forth below is the biographical information about the new director and executive officer: Name Age Position William M. Wright, III 48 Chief Executive Officer, President, Chief Financial Officer, Secretary and Treasurer and director William M. Wright, III,age 48, has served as the President and CEO of Keystone Financial Management, Inc., a private asset management and consulting firm since its inception in June 2006.Since 2012, Mr. Wright has served as President, Chief Executive Officer and sole director of CGrowth Capital, Inc., a public company that serves as a holding company for businesses and assets focused on all aspects of mining, mineral and exploration. Prior to that, Mr. Wright was Verity Corp’s (f/k/a AquaLiv Technologies, Inc.) Executive Vice President, Secretary, Principal Financial Officer and a director from April 2010 to May 2013. Mr. Wright was AquaLiv Technologies, Inc.’s CEO and President from April 2010 to December 2012. Mr. Wright has over 20 years of experience and knowledge in financial management and business operations. His experience includes the startup of an internet service provider that specialized in the acquisition and rollup of numerous rural service providers, and the eventual taking of the company public in 2004. Mr. Wright served as both Chief Executive Officer and Chairman of the board of directors during his six year tenure with DONOBi, leading to the merger with Gottaplay in 2006. Prior to his work in the technology field, Mr. Wright was a real estate broker in both California and Washington, and including the position of President and minority owner of a local property management company. Mr. Wright received his Bachelors of Science in Business Administration with an emphasis in Financial Services from San Diego State University. Legal Proceedings There are no material proceedings to which any director or officer, or any associate of any such director or officer, is a party that is adverse to our Company or any of our subsidiaries or has a material interest adverse to our Company or any of our subsidiaries.No director or executive officer has been a director or executive officer of any business which has filed a bankruptcy petition or had a bankruptcy petition filed against it during the past ten years.No director or executive officer has been convicted of a criminal offense or is the subject of a pending criminal proceeding during the past ten years.No director or executive officer has been the subject of any order, judgment or decree of any court permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities during the past ten years.No director or officer has been found by a court to have violated a federal or state securities or commodities law during the past ten years. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Exchange Act requires the Company’s directors, executive officers and persons who beneficially own 10% or more of a class of securities registered under Section 12 of the Exchange Act to file reports of beneficial ownership and changes in beneficial ownership with the SEC. Directors, executive officers and greater than 10% stockholders are required by the rules and regulations of the SEC to furnish the Company with copies of all reports filed by them in compliance with Section 16(a). Based solely on our review of certain reports filed with the Securities and Exchange Commission pursuant to Section 16(a) of the Securities Exchange Act of 1934, as amended, and any written representation received by the Company from any reporting person that no Form 5 is required, the reports required to be filed with respect to transactions in our common stock during the fiscal year ended December 31, 2013, were timely. COMPENSATION OF DIRECTORS AND OFFICERS SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Stock Awards All Other Compensation Total Compensation Andrew I. Telsey, 2013 $ $
